1933 Act Registration No. 333-34844 1940 Act Registration No. 811-09903 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N‑1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre‑Effective Amendment No. [_] Post‑Effective Amendment No. 41 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 43 [X] BNY MELLON FUNDS TRUST (Exact Name of Registrant as Specified in its Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 922‑6000 Jeff Prusnofsky, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) Copy to: David Stephens, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 And Donald W. Smith, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006 It is proposed that this filing will become effective: X Immediately upon filing pursuant to Rule 485(b) On (Date) pursuant to Rule 485(b) 60 days after filing pursuant to Rule 485(a)(1) On (Date) pursuant to Rule 485(a)(1) 75 days after filing pursuant to Rule 485(a)(2) On (Date) pursuant to Rule 485(a)(2) If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on the 12 th day of January, 2012. BNY MELLON FUNDS TRUST BY: /s/ David K. Mossman * David K. Mossman , President Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/David K. Mossman* David K. Mossman President (Principal Executive Officer) January 12, 2012 /s/James Windels* James Windels Treasurer (Principal Financial and Accounting Officer) January 12, 2012 /s/John R. Alchin* John R. Alchin Trustee January 12, 2012 /s/Ronald R. Davenport * Ronald R. Davenport Trustee January 12, 2012 / s/ Jack L. Diederich * John L. Diederich Trustee January 12, 2012 /s/ Kim D. Kelly * Kim D. Kelly Trustee January 12, 2012 /s/ Patrick J. O’Connor * Patrick J. O’Connor Trustee January 12, 2012 /s/Kevin C. Phelan* Kevin C. Phelan Trustee January 12, 2012 /s/Patrick J. Purcell* Patrick J. Purcell Trustee January 12, 2012 /s/Thomas F. Ryan, Jr.* Thomas F. Ryan, Jr. Trustee January 12, 2012 /s/Maureen M. Young * Maureen M. Young Trustee January 12, 2012 *By: /s/ Joseph M. Chioffi Joseph M. Chioffi Attorney-in-Fact EXHIBIT INDEX Exhibit-101.SCH Taxonomy. Exhibit-101.INS Instance Document. Exhibit-101.CAL Calculation Linkbase. Exhibit-101.PRE Presentation Linkbase. Exhibit-101.DEF Definition Linkbase. Exhibit-101.LAB Label Linkbase.
